Case 1:17-cv-O7417-V|\/|-HBP Document 93 Filed 12/11/18 Page 1 of 2

LAW OFFICES

WILLIAMS 6 CONNOLLY LLP
725 TWELFTH similar N.W.

WASHINC'TON, D. C. 20005'5901 EDWARD BENNETT WILLIAMS (1920~1988)

PAUL R. CONNOLLY (1922~1978)

KENNETH J. BRo\x/N
<202) 434-5818 (202) 434-5000

kbrown@wc.com

FAX (202) 434-5029

December 11, 2018

VIA ECF

The Honorable Henry Pitman
United States Magistrate Judge
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.,
Civil Action No. 1:17-cv-07417-VM-HBP

Dear Judge Pitman:

l Write on behalf of Plaintiff Coventry Capital US LLC (“Coventry Capital”) regarding the
schedule in this case. By Way of background, discovery in this matter has been stalled by
Defendants’ refusal to produce relevant documents Within their possession, custody, or control that
are nominally held by their UK and Guernsey affiliates This includes the business emails of
Messrs. Patel and Piscaer. In light of this obstruction, Coventry Capital moved for sanctions
against Messrs. Patel and Piscaer, and to compel Defendant EEA Life Settlements, Inc. (?‘EEA,
Inc.”) to produce documents Within its possession, custody, or control. See Dkt. No. 66. Following
a decision on those motions, Coventry Capital may also renew its February 8, 2018 motion to
compel, as contemplated in the Court’s March 29, 2018 order.

Meanwhile, in September 2018, Coventry Capital learned that EEA, lnc. Was offering for
sale the entire portfolio of life insurance policies that are the subject of this case. Coventry Capital
therefore moved for a preliminary injunction That motion Was held in abeyance While the parties
explored the possibility of settling this case. As set forth in Coventry Capital’s December 7, 2018
letter to Judge Marrero, however, Defendants have refused Coventry Capital’s repeated requests
for basic, updated information about the underlying portfolio of life insurance policies--the
composition and economics of Which have changed materially since the parties’ dealings in
2017_-as Would be necessary to allow substantive settlement discussions to begin. On December
7, 2018, Coventry Capital informed Judge l\/Iarrero that further requests Would not be productive

Case 1:17-cv-O7417-V|\/|-HBP Document 93 Filed 12/11/18 Page 2 of 2

Hon. Henry Pitman
December 11, 2018
Page 2

Coventry Capital has consistently maintained its desire to move this case forward as
quickly as possible The unresolved disputes concerning the scope of discovery in this matter,
however, preclude the parties from proceeding with document discovery or depositions Coventry
Capital therefore reluctantly proposes an extension of the current schedule, as follows:

 

 

 

 

 

 

 

 

 

 

Event Current Date1 Proposed Date
Requests for Admission to be December 17, 2018 April 15, 2019
served

Close of fact discovery January 15, 2019 May 15, 2019
Expert reports due (for party February 26, 2019 June 24, 2019
bearing the burden of proof)

Rebuttal expert reports March 26, 2019 July 24, 2019

Close of expert discovery April 26, 2019 ' August 26, 2019
Deadline for parties to attend May 6, 2019 September 13, 2019
settlement conference

 

 

Coventry Capital has attempted to confer with counsel for Defendants concerning this
revised schedule, but counsel has not been able to respond by the time of this letter. In light of the
upcoming December 17, 2018 deadline for the service of Requests for Admission, Coventry
Capital submits its proposed schedule for the Court’s consideration now, with the hope that the
parties will be able to agree on a11 of the new deadlines proposed above We appreciate your
attention to these matters and will be prepared to address them further, if helpful, at the Court’s
convenience

Respectfully submitted,

 

_lpmem/--~

Kenneth J. Brown

cc: Counsel of Record

 

l See Dkt. No. 78 (Aug. 3, 2018 Order).

